Paul Ward, Associate Justice, dissenting. The facts and circumstances in this case, as disclosed by the record, present such a close pivotal question that I cannot confidently say the trial judge reached the wrong decision. It must be conceded that the trial Judge would have been justified by the record in making the following findings : [a] The testator was rather old (age 83) and in poor health when the subject will was executed; [b] He changed his will, giving appellant some $30,000.00 more than appellee; [c] He made the change because someone told him appellee had cheated appellant out of a large sum of money; [d] There appears no other reason for him to discriminate between his two daughters; and [e] If appellant had anything to do with informing her father of the alleged misdeeds of appellee, her action was unwarranted and done with a malign intent. The only close question is the one posed in the last clause above. The correct answer must be gleaned from the testimony and circumstances disclosed from the record and from an appraisal of the weight given to the testimony of each witness based upon that witness’ appearance and demeanor. Since the trial judge had so much better opportunity to evaluate all these elements than I have, I am unwilling to substitute my judgment for his, and, therefore, respectfully dissent to the majority opinion. Jim Johnson, Associate Justice, dissenting. The majority opinion cites the rule set out in McCulloch v. Campbell, 49 Ark. 367, 5 S. W. 590, and Devault v. Parks, 190 Ark. 370, 79 S. W. 2d 68, in support of their conclusion that the decision of the Probate Judge setting aside the will in question is against the preponderance of the evidence. The McCulloch case, supra, states that “the influence which, the law condemns is not the legitimate influence which springs from natural affection, but the malign influence which results from fear, coercion or any other cause that deprives the testator of his free agency in the disposition of his property. And the influence must be specifically directed toward the object of procuring a will in favor of particular parties.” (Emphasis added.) This rule was substantially restated in the Devault case, supra. There can be no question but that the rule set forth in these cases is the law in Arkansas. From a careful reading of the record in its entirety, I cannot say that the probate judge deviated from this rule in setting aside the 1954 will of Perry O. Bellville. Mr. L. D. Spangler, a close personal friend and neighbor of the testator, a friend who was so close that he was remembered in the testator’s will, was called by the contestees as their witness. Mr. Spangler testified that the testator was sane. However, on cross-examination this friend and confidante testified as follows concerning an event that occurred just prior to the changing of the former will by the testator: “He (the testator) came over to my home and he was almost crying and he said one of his daughters had, in her business transaction in a store down, I believe in Stutt-' gart, in settling up, one daughter had beat the other daughter out of something. If I remember right, it was something quite a bit over $4,000.00, now I just forget the amount. And he said, ‘I didn’t raise my daughters that way.’ And he said, ‘my will is going to be changed.’ And he said, ‘ The daughter that lost the money will get it back with good interest. ’ The one that had to pay the other daughter ...” The record is silent as to how the testator obtained the information that caused him to change his will. The contestee, whom the record reflects had been schooled in dramatic arts, attempts to imply that the contestant herself gave this information to her father. The record does not reflect that the contestant ever dealt with the contestee unfairly, dishonestly or that she ever beat her out of a thin dime. It is true that the parties were associated in a partnership and that the partnership was dissolved without any hard feelings on either side. In fact, the actions of the parties indicate that they continued to have the utmost confidence in each other. The record reveals that after having entered into a business venture in DeWitt, which was dissolved, the contestee prevailed upon the contestant to leave her farm near DeWitt for the purpose of entering into a partnership with her in Stuttgart; that contestant did enter into the partnership, was given the full management of the Stuttgart business and it is undisputed that the volume of sales improved considerably under her management. The majority opinion says that “it is impossible to believe that contestee was able to dominate her father from more than half way across the state.” I assume that the telephone lihes between Stuttgart and Eureka Springs are still in operation and were during the time in question. Apparently the Probate Judge believed while listening to the parties testify in person that the contestee gave this information to her father either through the mail, by telephone, or by some other means of communication for the sole purpose of causing him to change his will; that she sold her father upon the unfounded belief that contestant had committed a great wrong to contestee. I agree with the conclusion of the Probate Judge. It is undisputed that this information caused the testator to revoke his former will and execute a new will in 1954 and by this changed will the father reimbursed with “good interest” the $30,000 he was made to believe the offending daughter “beat” the cheated daughter out of, thereby reimbursing the victimized daughter and at the same time punishing the wrongdoer because “I didn’t raise my daughter that way.” It is not my understanding of the McCulloch and Devault rule, supra, that the undue influence spoken of therein must reach the point where it is necessary for the influencer to actually have to hold the hand of the testator as he signs his name to a will. The question is, did the contestant by foul practice “beat” the contestee out of $30,000 in such a way as to break the heart and torment the soul of this father of 83 years and then tell her father of this mischief she had done her sister ? Did the contestant inflict this anguish and misery on her aged father to the point where he was impelled to seek relief by opening his bosom and revealing his secret and exposing the wrong of his offending daughter to a neighbor1? The contestant testified to the trial court that the first she ever heard of the claimed $30,000 loss was when contestee, at the reading of the will, boldly and brazenly charged that she, the contestant, had told this story against herself to her father. The trial judge who for two days heard every word of 212 pages of conflicting testimony, noted every inflection, observed the deportment of all parties and witnesses, believed the contestant and so do I. It is undisputed that the contestee knew the contents of the will and attempted to prevail upon the son of the contestor to prevent contestor’s presence at the reading of the will. It is further undisputed that contestee had discussed with the testator the value of the Eureka Springs property and also the value of property owned in Illinois relative to the reimbursement of the claimed $30,000 “beat.” From this and an abundance of other testimony, the trial court, in effect, found that the author of the 1954 changed will was not Perry O. Bellville, the testator, but that the author of the $30,000 story was the author of the will the trial court set aside. Certainly, I cannot say that his findings were against the preponderance of the evidence. For the reasons stated above, I respectfully dissent.